           Case 4:19-cv-00037-KGB Document 49 Filed 03/27/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


KASEY FOX, et al.                                                                PLAINTIFFS


vs.                                  No. 4:19-cv-37-KGB


TTEC SERVICES CORP.                                                              DEFENDANT


            PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION,
      FOR DISCLOSURE OF CONTACT INFORMATION AND TO SEND NOTICES


       COME NOW Plaintiffs Kasey Fox, et al., individually and on behalf of all others

similarly situated, by and through their attorneys Sean Short, Stacy Gibson and Josh

Sanford of the Sanford Law Firm, PLLC, and for their Motion for Conditional Certification,

for Disclosure of Contact Information, and to Send Notices, they do state and allege as

follows:

       1.      This Motion is time sensitive and calls for an expedited review, as explained

in the Brief in Support.

       2.      Plaintiffs brought this suit on behalf of all former and current hourly paid

customer service representatives employed by Defendant TTEC Services Corp., to

recover wages and other damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”) and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201,

et seq. (“AMWA”).

       3.      Plaintiffs bring this action as a collective action pursuant to 29 U.S.C. §

216(b). Plaintiffs ask this Court to conditionally certify the following collective:

       All hourly paid Healthcare Advocates employed after January 17, 2016.

                                             Page 1 of 4
                               Kasey Fox, et al. v. TTEC Services Corp.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                           Plaintiffs’ Motion for Conditional Certification
          Case 4:19-cv-00037-KGB Document 49 Filed 03/27/20 Page 2 of 4



        4.      Section 216(b) of the FLSA provides that “[a]n action . . . may be maintained

against any employer . . . by any one or more employees for and in behalf himself or

themselves and other employees similarly situated.” 29 U.S.C. § 216(b).

        5.      Plaintiffs hereby move the Court to conditionally certify this lawsuit as a

collective action for the purpose of providing notice of the action to members of the

collective action.

        6.      Plaintiffs and the members of the collectives are sufficiently similarly

situated that conditional certification of the proposed class is appropriate.

        7.      Attached as Exhibits 1 and 2, respectively, are the Notice and Consent to

Join proposed by Plaintiffs for distribution in this case. Attached as Exhibits 3 and 4,

respectively, are the Electronic Transmissions and Electronic Consent to Join proposed

by Plaintiffs for electronic distribution in this case. The Notices and Consents make no

comment on the merits of the case. The Notices are narrowly drawn to notify potential

class members of the pending litigation, the composition of the class and their right to “opt

in” to the litigation.

        8.      Plaintiffs request a period of ninety (90) days to distribute the Notice and file

Consent to Join forms with this Court and request this Court to enter an Order directing

Defendant to provide the names, last known mailing addresses, cell phone numbers and

email addresses of potential opt-in Plaintiffs no later than one (1) week after the date of

the entry of the Order granting this Motion.

        9.      Plaintiffs request that this Court permit them to provide the Notice to

potential opt-in Plaintiffs through mail and email message, or alternatively mail and text

message, and that this Court permit Plaintiffs to distribute a reminder Postcard via

                                             Page 2 of 4
                                Kasey Fox, et al. v. TTEC Services Corp.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                           Plaintiffs’ Motion for Conditional Certification
        Case 4:19-cv-00037-KGB Document 49 Filed 03/27/20 Page 3 of 4



traditional U.S. Mail and a follow-up notice by email, or alternatively text message.

       10.    To guarantee notice to Defendant’s current employees, Plaintiffs asks that

Defendant be required to post the Notice in a conspicuous location at its call centers in

the same areas in which it posts government-required notices.

       11.    Plaintiffs incorporate their Brief in Support of the current Motion, filed

concurrently herewith.

       12.    In support of the current Motion, Plaintiffs incorporate the following exhibits:

       Ex. 1: Proposed Notice of Right to Join Lawsuit (“Notice”);
       Ex. 2: Proposed Mail Consent to Join Collective Action (“Mail Consent to Join”);
       Ex. 3: Proposed Texts of Electronic Transmissions (“Electronic Transmissions”);
       Ex. 4: Proposed Electronic Consent to Join (“Electronic Consent to Join”);
       Ex. 5: Proposed Reminder Postcard (“Postcard”);
       Ex. 6: Declaration of Attorney Josh Sanford;
       Ex. 7: Declaration of Yvette Davis; and
       Ex. 8: Declaration of Brandi Henson.

       WHEREFORE, premises considered, Plaintiffs pray that the Court:

       A.     Conditionally certify the collectives proposed by Plaintiffs;

       B.     Approve of the use of regular U.S. mail and email (or alternatively U.S. Mail

and text message) to distribute the Plaintiffs’ proposed Notice, Mail Consent, and Email

Consent and approve the use of RightSignature to obtain electronic signatures;

       C.     Grant approval to the form and content of Exhibits 1–5;

       D.     Order Defendant to produce the names, mailing addresses, email

addresses, telephone numbers, and dates of employment of each putative collective

member in an electronically importable and malleable electronic spreadsheet format,

such as Excel, within seven (7) days after this Court’s Order is entered;

       E.     Allow for an opt-in period of ninety (90) days, to begin seven (7) days after

Defendant produces the names and contact information for the putative collective
                                           Page 3 of 4
                              Kasey Fox, et al. v. TTEC Services Corp.
                            U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                         Plaintiffs’ Motion for Conditional Certification
          Case 4:19-cv-00037-KGB Document 49 Filed 03/27/20 Page 4 of 4



members, in which collective members may submit a Consent to Join this lawsuit as an

opt-in plaintiff;

        F.      Grant Plaintiffs leave to send a follow-up reminder Postcard via U.S. Mail

and a follow-up reminder email, beginning thirty (30) days after the opt-in period begins,

to potential plaintiffs who have not responded to the Notice; and

        G.      Award costs and a reasonable attorney’s fee and grant all other relief to

which Plaintiffs may be entitled, whether specifically prayed for or not.

                                                      Respectfully submitted,

                                                      KASEY FOX, REJIA FOOTS, LAKESHA
                                                      SCOTT, TEMISHA DANIEL, MASHAYA
                                                      JORDAN, BRANDI HENSON, YVETTE
                                                      DAVIS, ANTIONETTE LANE, KIRSTIE
                                                      KELLY AND LATRICE PETERSON-DAVIS,
                                                      Each Individually and On Behalf of All
                                                      Those Similarly Situated, PLAINTIFFS

                                                      SANFORD LAW FIRM, PLLC
                                                      ONE FINANCIAL CENTER
                                                      650 SOUTH SHACKLEFORD, SUITE 411
                                                      LITTLE ROCK, ARKANSAS 72211
                                                      TELEPHONE: (501) 221-0088
                                                      FACSIMILE: (888) 787-2040

                                                      Sean Short
                                                      Ark. Bar No. 2015079
                                                      sean@sanfordlawfirm.com

                                                      Stacy Gibson
                                                      Ark. Bar No. 2014171
                                                      stacy@sanfordlawfirm.com

                                                      Josh Sanford
                                                      Ark. Bar No. 2001037
                                                      josh@sanfordlawfirm.com




                                             Page 4 of 4
                               Kasey Fox, et al. v. TTEC Services Corp.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-37-KGB
                           Plaintiffs’ Motion for Conditional Certification
